RESOLUCIÓN
Vista la Moción Informativa y en Cumplimiento de Or-den de la directora auxiliar interina de la Oficina de Ins*750pección de Notarías, Leda. Margarita Portalatín Aguilar, sobre el estado de la obra notarial del peticionario, y al surgir de éste que ha subsanado las deficiencias encontradas en su obra notarial, se autoriza su reinstalación al ejercicio de la notaría.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo